Seeing, J.:
This proceeding was instituted October 22, 1899, by the State Excise Commissioner, but as a citizen of the State, pursuant to subdivision 2, section 28 of the Liquor Tax Law (Laws of 1896, chap. 112, as amd. by Laws of 1897, chap. 312), to revoke and cancel a liquor tax certificate issued to the defendant May .18, 1899. The defendant on that day presented to the Deputy State Excise Commissioner his application, and that officer issued to him the certificate, and thereafter he carried on a hotel at 395 Ellicott street in the city of Buffalo until October second, when he voluntarily surren-' dered the certificate and sought the repayment of the rebate for its unexpired term.
The defendant answered question No. 25 of his application, if he intended “ to carry on a bona fide hotel on such premises,” in the affirmative. The next question, No. 26, was if such hotel premises “ meet the requirements of section Thirty-one of said law as to hotels,” and this was not answered. The pith of the attack upon the certificate is that the omission to answer this question affirmatively was in effect a false statement of a material fact. Section 31 defines what constitutes a hotel, prescribing the minimum number of rooms permitted, their construction, etc. Hence, the fact sought by that ques- • tion is one of the essential requirements of the Liquor Tax Law pertaining to hotels, and the materiality of the omission is very significant.
Section 25 of the law, as amended by the act of 1897, permits the holder of a certificate, whose record is clear, to surrender the same to the officer who issued it and to receive the rebate or unearned value of the certificate for the full months it has to run. This rebate is paid by the State Excise Commissioner and is based upon the surrendered certificate, the petition for its cancellation and the duplicate receipt of the officer to whom such petition was made. The State Excise Commissioner does not repay at once. If within thirty days from the date of the receipt of the certificate by the State Commissioner the holder is arrested or indicted for a violation of this law, or if proceedings are instituted for the cancellation of such certificate within that period, the petition asking for the rebate “ shall not be granted 'until the final determination of such proceedings,” and if determined adversely to the petitioner, the “ certificate shall be cancelled and all rebate thereon shall be forfeited.”
*54It is obvious, therefore, that the holder of a certificate who, it has been judicially determined, has violated the law, cannot surrender the same and obtain the rebate. "Whether he is attacked while openly engaged in its violation or within thirty days after notice of its surrender has been received by the department, its forfeiture follows its cancellation as the result of legal proceedings. ' This* is essential to- a wholesome execution of the law. Otherwise, the holder' of a certificate who is.flagrantly engqgéd in transgressing the law, if he surmises that he is to be proceeded against; could surrender his certificate and receive his rebate. If, however, the attack is made while he is carrying on the traffic the. forfeiture would follow. There is ho such inconsistency in the statute. That is well illustrated in this Case. About the 27th of September, 1899, agents of the Excise Department called at the defendant’s alleged hotel and made measurements of the rooms therein. It was patent.that the hotel did not comply with the law. The defendant evidently understood that fact and probably realized this action; presaged this proceeding at the instance of the deputy. To circumvent this and to insure the' repayment of the rebate for the unexpired term, he surrendered his certificate for cancellation and demanded the rebate.
It is contended that the deputy excise commissioner in issuing the certificate was derelict in his duty, but that the certificate is a protection to the defendant nevertheless.
Section 17 of the law requires that the person desiring a certificate shallprepare and make” upon a blank furnished therefor, a_ statement “ signed and sworn to by such applicant ” containing the facts .which are set forth at large in that section. Subdivision 9 of section 17, as .amended in 1897, provides that if the applicant intends to carry on the traffic in a hotel his application must show “ that all the requirements of section thirty-one hereof, defining hotels,, have been complied with.” That is, these statements are preliminaries- which must precede' the granting of a certificate. The knowledge of the facts is with the applicant and the affirmative duty is with him to set them forth fully in his statement. He asks a privilege; the 'granting of that privilege depends upon certhin facts which he must state and verify under oath; if he fails to do that he transgresses the law, even, though the certificate has been issued to him.
*55It does not follow necessarily that the deputy commissioner of excise was delinquent in granting the certificate. By section 11 the ■excise taxes are divided into six grades. Subdivision 1 provides for the business of trafficking in liquors in a hotel, restaurant, saloon, etc. The tax imposed is. the. same under this subdivision whether the traffic is carried on in a saloon or in connection with a hotel. There is, in fact, no variation in the amount of the tax in this subdivision. The form of the certificate is also identical. (§ 20.) They all come within one grade. If the statement shows the applicant is entitled to a certificate, either as a hotelkeeper, saloon keeper or in a restaurant, the officer is obliged to issue it and it does not disclose in what capacity the traffic is to be carried on. So far as the certificate is concerned it is applicable to any one of the places enumerated in this subdivision. The deputy excise commissioner or county treasurer is not charged with the duty of discriminating one business from another, but must issue the certificate if the applicant ■shows he is entitled to it at all under this subdivision. This official’s ■duties are ministerial. They are specifically defined in the statute. He has no discretion. The petition is the basis for an attack upon the holder of the certificate. If the petitioner has applied for permission to traffic in liquor in a saloon he cannot sell in a hotel. While the price and the form of the certificate are the same there are restrictions imposed and privileges accorded the possession of that license. If he disregards his petition and then sells in a hotel he does so in violation of the law and is amenable to punishment. The' reason for this is not that he is violating the terms of his certificate but that he is selling contrary to the statements in his ■application. •
In the application in this case the defendant. said in answer to question Fo. 8 that he intended to carry on a hotel. He reiterated this in Fo. 25, but omitted answering the inquiry that his hotel complied with all the requirements of section 31 which in precise terms is made obligatory in subdivision 9 of section 17, as amended- in 1897. He then carried on a hotel which did not comply with that section. His failure to answer question Fo. 26 would be unimportant if his hotel complied with the law, or if he ran a saloon. When, however, that failure is emphasized by the fact that he is running a hotel which does not meet the requirements of the law it *56becomes significant. He carried on the traffic in liquor in the hotel under false pretenses. He is responsible for omitting to state the crucial facts entitling him to sell' liquor in a hotel, and he cannot excuse his misconduct by the lack of vigilance, if any existed, of the officer who issued the certificate.
It is to-be remembered, also, that this law is primarily a tax measure; that the holder of a certificate is assessed for the privilege granted him. While the certificate is of' value its real import is a voucher for the money paid. The specific rights and obligations under the law are derivable from the statements of the applicant and not from the certificate.
The order is affirmed, with costs.
McLennan and Williams, JJ., concurred; Adams, P. L, concurred in result in a memorandum; Laughlin, J., dissented in memorandum.